     Case 1:19-cv-00017-DAD-BAM Document 66 Filed 12/07/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    FRESHKO PRODUCE SERVICES, INC.,                   No. 1:19-cv-00017-DAD-BAM
12                       Plaintiff,
13            v.                                        ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS
14    ILA PRODUCTS, INC., et al.,
                                                        (Doc. Nos. 60, 62)
15                       Defendants.
16

17           Plaintiff Freshko Produce Services, Inc. filed this action on January 4, 2019, against

18   defendants ILA Products, Inc. (“ILA”); HFN CA, Inc. (“HFN”); Jamie Gibson; and Kathy Gibson

19   (collectively, “defendants”) pursuant to the Perishable Agricultural Commodities Act, 7 U.S.C.

20   § 499a et seq., and related claims. (Doc. No. 1.) On August 19, 2020, plaintiff filed a motion

21   seeking entry of default judgment. (Doc. No. 60.) The matter was referred to a United States

22   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

23           On September 28, 2020, the assigned magistrate judge issued findings and

24   recommendations recommending that plaintiff’s motion for default judgment be denied without

25   prejudice. (Doc. No. 62.) The parties were provided fourteen (14) days in which to file

26   objections to the findings and recommendations. (Id. at 7.) To date, no objections to the findings

27   and recommendations have been filed, and the time in which to do so has passed.

28   /////
                                                        1
     Case 1:19-cv-00017-DAD-BAM Document 66 Filed 12/07/20 Page 2 of 2


 1          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the court has conducted a

 2   de novo review of this case. Having carefully reviewed the entire file, the court finds the findings

 3   and recommendations to be supported by the record and proper analysis.

 4          Accordingly,

 5          1.      The findings and recommendations issued on September 28, 2020 (Doc. No. 62)

 6                  are adopted in full; and

 7          2.      Plaintiff’s motion for default judgment (Doc. No. 60) is denied without prejudice.

 8   IT IS SO ORDERED.
 9
        Dated:     December 7, 2020
10                                                     UNITED STATES DISTRICT JUDGE

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
